Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, as discussed supra.  Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 14 drawn to a pharmaceutical composition comprising a KOR agonist and a MOR agonist.
Group II, claims 1-12 and 15-20, drawn to a method of alleviating and/or treating pain. 
Group III, claim 13, drawn to a method comprising administration of a KOR agonist, a MOR agonist, and a third component.
Groups I – III lack unity of invention because even though the inventions of these groups require the technical feature of a KOR agonist of formula (I), this technical feature is not a special technical SCHTEINGART, WO-2008057608-A2, Published May 15, 2008; on IDS. Schteingart discloses a tetrapeptide of formula (I)(p.4, top), wherein Xaai (Xaai, Xaa1) represents an N-terminal amino acid that can be D-phenylglycine ([0014]), Xaa2 can be D-phenylalanine ([0015]), Xaa3 can be D-leucine ([0016]), Xaa4 can be D-lysine ([0017]), further Y may be a nitrogen atom that forms part of an amide at the C-terminal end of Xaa4, wherein N is further part of a  six-membered ring comprising –NH-(CH2)5, Z can be carbon (if separated by two ring atoms in a six member ring), and Z is further linked to R1 (Ri) and R2 are directly bonded to the same or different ring atoms. Additionally, Schteingart discloses compounds 2, 3, etc. ([00200]-[00201]), and allows for N-terminal D-phenylglycine, which renders obvious the limitations of the KOR agonist of instant claim 1 (e.g., D-Phenylglycine-D-Phe-D-Leu-D-Lys-[ w(4-aminopiperidine-4-carboxylic acid)]-OH; wherein the limitations of instant formula (I) are met by R2 being represented by an aryl group (phenyl), wherein R3 is hydrogen, R1 is an amino substituted alkyl, and G is represented by –CR5R6, wherein R5 is an amino group and R6 is represented by –C(O)OR7, wherein R7 is hydrogen). Schteingart also discloses some examples of equivalent residues representing conservative changes to D-Phenyl in the Xaai (Xaai, Xaa1) position (e.g. D-1,2,3,4-tetrahydroisoquinoline-3-carboxylic acid (D-Tic) and D-tryptophan) ([0055]). It is noted that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (MPEP §2144.09).
 It is further noted that Schteingart discloses synthetic peptides ([0027]), pharmaceutical compositions ([0028]), and methods of use having the positive active step of administration of such a compound ([0029]) in combination with Mu receptor agonists ([0030]). 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Kappa opioid receptor agonist or specific combination of kappa opioid receptor agonist(s); to include, specific chemical structures or combination of structures (e.g. those of claim(s) 4, 15, 18, and 19), any specific modifications or substitutions to the formulas, if elected [(e.g. G is O; R2 is hydrogen, etc.) (claim(s) 1, 2, and 3)], and any known tradenames attributable to the compound(s) elected.
Mu opioid receptor agonist or specific combination of mu opioid receptor agonist(s); to include, any specific chemical structures (e.g. those of claim(s) 7, 16, 18, and 19), any specific modifications or substitutions to the formulas, if elected [(e.g. R is benzene; R2 is chlorine; R3 is hydrogen, etc.) (claim(s) 1, 2, and 3)], and any known tradenames attributable to the compound(s) elected.
Specific combination of type(s) and cause(s) of pain (e.g. acute labor pain, chronic neuropathic pain caused by phantom limb pain, acute ischemic pain, acute pain caused by lung cancer, chronic pain caused by stomach cancer, chronic headache pain, acute pain, etc.) to be alleviated /treated; to include, any specific associated physiological process(es) and anatomical location(s) of the type(s) of pain to be alleviated/ treated (e.g. specific type of malignant proliferative disease from claim 17). 
single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. Applicant is required to define the variables in each chemical structure in each claim readable upon the elected species to show how each structure reads on the elected species.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The species lack unity of invention because even though the inventions of these groups require the technical feature of a KOR agonist of formula (I) 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of SCHTEINGART, WO-2008057608-A2, Published May 15, 2008; on IDS. Schteingart discloses a tetrapeptide of formula (I)(p.4, top), wherein Xaai (Xaai, Xaa1) represents an N-terminal amino acid that can be D-phenylglycine ([0014]), Xaa2 can be D-phenylalanine ([0015]), Xaa3 can be D-leucine ([0016]), Xaa4 can be D-lysine ([0017]), further Y may be a nitrogen atom that forms part of an amide at the C-terminal end of Xaa4, wherein N is further part of a  six-membered ring comprising –NH-(CH2)5, Z can be carbon (if separated by two ring atoms in a six member ring), and Z is further linked to R1 (Ri) and R2 are directly bonded to the same or different ring atoms. Additionally, Schteingart discloses compounds 2, 3, etc. ([00200]-[00201]), and allows for N-terminal D-phenylglycine, which obvious the limitations of the KOR agonist of instant claim 1 (e.g. D-Phenylglycine-D-Phe-D-Leu-D-Lys-[ w(4-aminopiperidine-4-carboxylic acid)]-OH; wherein the limitations of instant formula (I) are met by R2 being represented by an aryl group (phenyl), wherein R3 is hydrogen, R1 is an amino substituted alkyl, and G is represented by –CR5R6, wherein R5 is an amino group and R6 is represented by –C(O)OR7, wherein R7 is hydrogen). Because this element cannot be considered a contribution over the prior art, it is not a special technical feature as defined under PCT Rule 13.2, Part I (b).  Thus, the Species do not share a common special technical feature and are subject to restriction. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a). Currently, the following claims are generic:  1, 13, and 14.  
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin S Orwig/Primary Examiner, Art Unit 1658